EVANDER, J.,
concurring in part, dissenting in part.
I concur in the majority’s opinion to the extent it: (1) reverses the trial court’s decision to temporarily enjoin Planned Parenthood from performing sonograms; (2) strikes the vague language in the trial court’s order prohibiting Planned Parent*133hood from performing other unspecified procedures; and (3) denies attorney’s fees to both parties. However, based on the limited evidence presented at the temporary hearing, I cannot agree that MMB met its burden of showing a substantial likelihood of success on the merits. Accordingly, I dissent from that aspect of the majority’s opinion.